



Exhibit 10.21


AMENDMENT
TO
THE INGERSOLL-RAND COMPANY
SUPPLEMENTAL EMPLOYEE SAVINGS PLAN I
WHEREAS, Ingersoll-Rand Company (the "Company") maintains the Ingersoll-Rand
Company Supplemental Employee Savings Plan I (the "Plan") to provide a select
group of management employees the opportunity to defer receipt of compensation;
WHEREAS, the Compensation Committee of the Board of Directors of Ingersoll-Rand
plc has delegated to the Administrative Committee of the Company's nonqualified
defined contribution plans authority to approve non-material amendments to such
plans; and
WHEREAS, the Administrative Committee has previously approved an amendment to
the Plan to incorporate formal claims procedures as set forth in Appendix A
attached hereto.
NOW, THEREFORE, the Plan is hereby formally amended effective January 1, 2010:
1.Section 7.6 is restated in its entirety to read as follows:
7.6    Compensation Committee. This Supplemental Savings Plan II shall be
administered by the Compensation Committee (or any successor committee) of the
Board of Directors of Ingersoll-Rand plc (the "Compensation Committee"). The
Compensation Committee has delegated to the Administrative Committee appointed
by the Company's Chief Executive Officer (the "Administrative Committee") the
authority to administer this Supplemental Savings Plan II in accordance with its
terms. Subject to review by the Compensation Committee, the Administrative
Committee shall make all determinations as to the right of any person to a
benefit. Any denial by the Administrative Committee of the claim for benefits
under this Supplemental Savings Plan II by an Employee or beneficiary shall be
stated in writing by the Administrative Committee in accordance with the claims
procedures annexed hereto as Appendix A.


2.The following shall be added to the Plan as Appendix A:
APPENDIX A
Claim Procedures
Employees, their beneficiaries, if applicable, or any individual duly authorized
by them, shall have the right under the Plan and the Employee Retirement Income
Security Act of 1974, as amended (ERISA), to file a written claim for benefits
from the Plan in the event of a dispute over such Employee's entitlement to
benefits. All claims must be submitted to the Administrative Committee, or its
delegate, in writing and within one year of the date on which the lump sum
payment was made or allegedly should have been made. For all other claims, the
date on which the action complained of occurred.
Timing of Claim Decision
If an Employee's claim is denied, in whole or in part, the Administrative
Committee, or its delegate, will give the Employee (or his or her
representative) a written (or electronic) notice of the decision within 90 days
after the Employee's claim is received by the Administrative Committee, or its
delegate, or within 180 days if special circumstances require an extension of
time with respect to a determination of the claim. If the claim for benefits
relates to disability benefits, the Employee (or his or her representative) will
be given a written (or electronic) notice within 45 days after his or her claim
is received by the Administrative Committee, or its delegate, unless special
circumstances require an extension of time. The Administrative Committee, or its
delegate, may extend the period no more than twice for up to 30 days for each
extension to make a determination of a disability benefit claim. The Employee
(or his or her representative) will be notified if any extensions are required,
the special circumstances requiring an extension, and the date a determination
is expected. If any additional information is needed to process an Employee's
claim for disability benefit claim, the Employee will be advised of the
additional information that is needed and the standards on which the benefit
entitlement is based, and he or she will have at least 45 days to provide the
needed information. Failure to provide additional requested information may
result in the denial of the claim.





--------------------------------------------------------------------------------





Notice of Claim Denial
If the Employee is denied a claim for benefits, the Administrative Committee, or
its delegate, will provide such Employee with a written or electronic notice
setting forth:
1.
The specific reason(s) for the denial:

2.
Specific reference(s) to pertinent Plan provisions upon which the denial is
based;

3.
A description of any additional material or information necessary for you to
perfect the claim, and an explanation of why such material or information is
necessary;

4.
A description of the Plan's claims review procedure and the time limits
applicable to such procedures, including a statement of your right to bring a
civil action under Section 502(a) of ERISA following a the exhaustion of the
Plans' administrative process;

5.
If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule, guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and,

6.
A statement that you have the right to appeal the decision.

Appeal of Claim Denial
The Employee (or his or her representative) may request a review of a denial of
a claim to the Administrative Committee, or its delegate, by filing a written
application for review within 60 days (or, for disability claims, 180 days)
after his or her receipt of the written notice of the denial of the claim. The
filing of an appeal is mandatory if the Employee later determines that he or she
wants to initiate a lawsuit under ERISA Section 502(a). The Administrative
Committee, or its delegate, will conduct a full and fair review of the claim
denial. The review shall:
1.
Not afford deference to the initial adverse benefit determination,

2.
Provide for the identification of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the appeal, if applicable

3.
Be conducted by someone that did not take part in the adverse determination
under appeal and is not a subordinate of someone who did.

The Employee shall have the opportunity to submit written comments, documents,
records and other information relating to his or her claim without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee will re-examine your claim, along
with all comments, documents, records and other information that you submit
relating to the claim, regardless of whether or not it was submitted or
considered in the initial determination. In deciding an appeal that is based in
whole or in part on a medical judgment, the decision maker shall consult with a
health care professional who has appropriate experience in the field of medicine
and who was not consulted in connection with the initial adverse determination
and is not the subordinate of someone who did.
Timing of Decision on Appeal
The Administrative Committee, or its delegate, shall notify the Employee (or his
or her representative) of the determination on review within 60 days (or, for
disability claims, 45 days) after receipt of the Employee's request for review,
unless the Administrative Committee, or its delegate, determines that special
circumstances require an extension. The extension may not be longer than 60 days
(or, for disability claims, 45 days). The Employee (or his or her
representative) shall be notified if any extension is required, the special
circumstances requiring an extension and the date when a determination is
expected before the end of the initial 60 day (for disability claims, 45 day)
period. Subject to the Compensation Committee, the Administrative Committee's,
or its delegate's, decision shall be final and binding on all parties.
Notice of Benefit Determination on Review of an Appeal
The Administrative Committee, or its delegate, will provide the Employee (or his
or her representative) with a written or electronic notice of the determination
on review and, if the claim on review is denied:
1.
The specific reason or reasons for the denial;

2.
The specific Plan provision(s) on which the decision is based;

3.
A statement that the Employee is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim for benefits;






--------------------------------------------------------------------------------





4.
If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and

5.
A statement that the Employee shall have a right to bring a civil action under
Section 502(a) of ERISA following exhaustion of the Plans' administrative
processes.



Discretionary Authority to Decide Claims and Appeals
The Administrative Committee, or its delegate, shall have full discretionary
authority to determine eligibility under the Plan's terms, to interpret and
apply the terms and provisions of the Plans, to resolve discrepancies and
ambiguities, and to make final decisions on the appeal by an Employee of an
initial denied claim. Subject to Compensation Committee review, the
Administrative Committee's, or its delegate's, decision will be final and
binding on all parties.
Right to File a Lawsuit Under ERISA
In the event an Employee's appeal under a Plan is denied by the Administrative
Committee, or its delegate, he or she shall have the right to file a lawsuit
under ERISA Section 502(a). Any such lawsuit must be filed within 12 months of
the appeal having been denied. Any lawsuit filed shall be governed by ERISA, or
to the extent not preempted, the laws of the State of New Jersey.
IN WITNESS WHEREOF, the Company has caused this amendment to be
executed by its duly authorized representative this 6th day of April, 2017.
INGERSOLL-RAND COMPANY
By: /s/ Jeffrey A. Blair
Name: Jeffrey A. Blair
Title: Vice President - Total Rewards





